a

. Case 1:19-cv-11993-NMG Document 49 Filed 05/03/21 Page 1 of 2

United States District Court
District of Massachusetts

 

The Estate of Richard Fontaine,
Plaintiff,
v.

Civil Action No.

Frito Lay, Inc. 19-11993-NMG

Defendant.

 

ORDER

GORTON, J.

On April 7, 2021, this Court directed plaintiff’s counsel
to submit, on or before Friday, April 30, 2021, evidence of the
lawful appointment of a personal representative of the Estate of
Richard Fontaine, the default of which would result in the

dismissal of this lawsuit.

Counsel has failed to comply with this Court’s Order.

Accordingly, defendant’s motion to dismiss (Docket No. 34) is,

- to the extent it seeks reasonable costs and attorneys’
fees, DENIED without prejudice; and

- otherwise, ALLOWED.
Case 1:19-cv-11993-NMG Document 49 Filed 05/03/21 Page 2 of 2

Plaintiff's motion to amend (Docket No. 40) is DENIED.

So ordered.

V  Areclih pod

Nathaniel M. Go¥ton
United States District Judge

Dated May §, 2021
